               Case 17-20218-RAM          Doc 71     Filed 02/21/20     Page 1 of 4




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                                 www.flsb.uscourts.gov

In Re:                                                        Case Number 17-20218 RAM
                                                              Chapter 13
Monica R. Campbell,

        Debtor
_______________________/

                          DEBTOR'S MOTION FOR ENTRY OF
                        EARLY DISCHARGE AND OTHER RELIEF

         COMES NOW THE DEBTOR, MONICA R. CAMPBELL, by and through the

undersigned attorney, and hereby files this Motion Seeking Early Entry of an Order of Discharge

and Termination of the Wage Deduction Order. In support of her Motion, the Debtor states the

following:

         1.    On August 11, 2017 the Debtor filed a petition for relief under Chapter 13 of the

United States Bankruptcy Code.

         2.    The Debtor filed a proposed plan of reorganization on August 23, 2017 and an

amended plan on November 10, 2017. The amended bankruptcy plan was confirmed by this

Court on December 12, 2017 and an order confirming plan was signed and docketed by the Clerk

of the Court on December 21, 2017 (DE 42).

         3.    By signing her plan, the Debtor agreed to pay her first mortgage (Wilmington

Savings Fund Society FSB), her second mortgage (Miami Dade County PHCD), all allowed

unsecured nonpriority claims, attorney's fees and trustee's fees.

         4.    The following proofs of claim were filed by creditors:
              Case 17-20218-RAM          Doc 71     Filed 02/21/20      Page 2 of 4




               Proof of Claim 1: Miami Dade County PHCD in the amount of $5,026.04 for
                                 arrears on the Debtor's second mortgage with regular ongoing
                                 monthly payments of $112.19;
               Proof of Claim 2: Dade County Federal Credit Union in the amount of $2,167.88
                                 (a wholly unsecured claim);
               Proof of Claim 3: Wilmington Savings Fund Society FSB in the amount of
                                 $58,389.77 for arrears on the Debtor's first mortgage with
                                 regular ongoing monthly payments of $578.78;
               Proof of Claim 4: Navient Solutions in the amount of $80,107.54 for
                                 nondischargeable student loan debt;
               Proof of Claim 5: Portfolio Recovery Associates LLC in the amount of $332.42
                                 (a wholly unsecured claim); and
               Proof of Claim 6: U.S. Department of Education in the amount of $38,798.78 for
                                 nondischargeable student loan debt.

       5.      On November 10, 2017, the Debtor filed Objections to Proof of Claim 4 filed by

Navient Solutions and Proof of Claim 6 filed by U.S. Department of Education. The objections

were based upon the nondischargeability of the debts and the intent of the Debtor to make

payments to these creditors outside of the bankruptcy plan.

       6.      The Court sustained the Debtor's objections on December 12, 2017 and orders

were signed on December 21, 2017 and docketed by the Clerk of the Court on December 22,

2017 (DE 43, 45).

       7.      By sustaining the Debtor's objections to claims, the Court relieved the Chapter 13

Trustee of her obligation to disburse any funds for these Creditors' proofs of claim.

       8.      On August 8, 2019 Wilmington Savings Fund Society FSB filed a Motion for

Relief from the Automatic Stay.

       9.      This Court granted the Creditor's Motion on December 10, 2019 and an order was

signed on December 13, 2019 and docketed by the Clerk of the Court on December 16, 2019 (DE

59).
                Case 17-20218-RAM         Doc 71     Filed 02/21/20     Page 3 of 4




          10.   By granting the Creditor's Motion, the Court relieved the Chapter 13 Trustee of

her obligation to continue disbursing payments for this Creditor's proof of claim.

          11.   As of the date of this Motion, the Trustee has paid Dade County Federal Credit

Union and Portfolio Recovery Associates LLC the full amount of their respective proofs of

claims.

          12.   As of the date of this Motion, the Trustee has paid Miami Dade County PHCD

$2,297.95 of its $5,026.04 claim for arrears and $3,309.87 in regular ongoing monthly payments

of $112.19 per month.

          13.   There remains an outstanding balance owed to Miami Dade County PHCD of

$2,728.33 for arrears.

          14.   The Debtor is subject to a Wage Deduction Order (DE 34). The Debtor's

employer remits $961.76 to the Trustee every two weeks.

          15.   As of the date of this Motion, the Trustee is holding in reserve $6,560.38. This

amount is anticipated to increase by an additional $961.76 every two weeks.

          16.   The Debtor requests that this Court enter an order directing the Trustee to remit

$2,728.33 to Miami Dade County PHCD, to issue a Notice of Plan Completion and Request for

Order Terminating the Employee Wage Deduction Order, and to remit to the Debtor's attorney's

trust account the remaining funds after deducting the Trustee's fee, any allowable attorney's fees,

and any other outstanding administrative expenses.

          17.   Notwithstanding the foregoing, the Debtor further requests the immediate entry of

an Order Terminating the Employee Wage Deduction Order.

          18.   The immediate termination of the Wage Deduction Order is necessary because

the Debtor has entered into a loan modification with Creditor Wilmington Savings Fund Society
              Case 17-20218-RAM          Doc 71        Filed 02/21/20   Page 4 of 4




FSB. However, as long as the Debtor's employer continues to deduct $961.76 from each

paycheck, the Debtor does not have sufficient income to pay the Creditor pursuant to the loan

modification agreement.

       WHEREFORE, DEBTOR MONICA R. CAMPBELL respectfully requests entry of an

order or orders granting the relief requested above.



       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court as set forth in Local Rule 2090-1(A).



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on February 21, 2020 a true and correct copy of the

foregoing Motion was served to the following parties via the CM/ECF delivery system:

•   Nancy K. Neidich
    e2c8f01@ch13herkert.com, ecf2@ch13herkert.com

•   Office of the U.S. Trustee
    USTPRegion21.MM.ECF@usdoj.gov

•   Daniel S. Mandel, Esq. on behalf of Creditor Wilmington Savings Fund Society, FSB, d/b/a
    Christiana Trust As Owner Trustee of the Residential Credit Opportunities Trust III
    dmandel@dsmandellaw.com, kkrumova@dsmandellaw.com


                 Respectfully submitted by:
                                                 Mark S. Steinberg, Esq.
                                                 Florida Bar No. 883913
                                                 Mark S. Steinberg, P.A.
                                                 6950 North Kendall Drive
                                                 Miami, Florida 33156
                                                 Telephone: (305) 671-0015
                                                 Facsimile: (305) 671-0017
                                                 mss@steinberglawoffices.com
